 

COMPLAINT US, OISTR T
(for filers who are prisoners without lawyers) EAST RN PE ARICT-Wt

UNITED STATES DISTRICT COURT 2819 JUL 2u P 2 18:
EASTERN DISTRICT OF WISCONSIN sjeppHen c. ORIES
“CLERK

 

(Full name of plaintiff(s))

Witham & Shaw

 

 

v. Case Number: .
i 9 -C-i 0 5 9

(to be supplied by Clerk of Court)

(Full name of defendant(s))

 

City of Milwaukee. 4 Chief Edwerrd Flynn 5

Jeouty Luseecror lerrence Gerdon ‘s lise rateinanty Pini | Henschel:

 

Se gaan Timothy A Hauf + Police Officor Michacl Antontal 5

Police Officer ristosher Naduscha ‘ Police OF Ficee Thomas J Slowinsks ,
LNDEVIBUALLY ANDIEM THEER OFFECEAL CAPACITY MILWAUKEE POLLCE
A. PARTIES BEAGRTMENT OFFELCEES OF PIE LW BIE E SoOueyy

1. Plaintiff is a citizen of Milwaukee. Wisaensie _, and is located at
(State)

449 nv ath St, Milwaulses Wi 53233 Milwaukee Gounty tol
. (Address of prison or jail)

 

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant

 

(Name)

Complaint - 1

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 1of41 Document 1

 
 

 

 

 

 
 
 

inlenecon Exp Ves

Peclin ran) Usknowe M ys

 

and.tD atandant waist aii Joed: na: Sued ve diwice
ps =: INTRODUCTION

 

 

Fois. ancident ceurcod, silt ably jeans ee asad ckecl herein all octurced wiki nthe’ trict E
2), This action ios brouoht uant Fo 42 U,9.C, % 19483 and tho duo_proeass and equal 2

protection alauses of sion Fi Leal Aemadenentebh Fhe. United Skates Gonstitotion and also on.

  

4

vt to the United States

 
 

the unrtascnable Search and: Seiture clause” of. Ane Fourth And

Constitution to rasiiss Toa. daptivation under caler of lawot Plainit? William & ohaw s

. : : : wy ‘ 4 po ge os ‘ oe
righ ts oS Sadgured ay! Fan Unibedo States: Conghitution..
i

See es

 Preainkt? Walk ew is @ tatdent of Milwaukee and whea Phis incident occured

 

 

 

he wens @ull tuae Studer?’ at Milwaukee Area Technieel Co Megs pursuing his Ascociates

 

are in Business Management

 

 

Dae : Cry ‘s
a

 

 

 

 

lant Edward © lynn: Was at the time of the Series of Searches, Chief of the Milwaulee a

- 5 ae ey ag under eclor of |) nat atitinta Fae Wee of ML G.S ©1983 and within’ _

 

z

Tas. a of. his emplouracs bk within the meaning af $895 Mio. Wis Stars 1 ifeadent£ tyne. is Weing Sued

    
 

 

 

 

 

the Fie of Mae Sevies of $ arches andor Shillis, Da

  

oe Poly pice Dapaictmeist, aboatl Hines rele evant tote Soerion wl

 

law: attain Bhs. meaning of law within the meaning oF 42.0.$.¢ 198 .and within Hie scope of his
Case 2:19-cv- 01059- WCG Filed 07/24/19 Page 2 of AY Document 1

ae bhp Lo oll
employms une watlaia tee meaning ef “S45. 4 . Wis, Stats Defendant Cserds ais zing Sued =

 
=e oth iecivic lualiy Aetoow vis efficial Capaceiae

 

8). Defendant Pal iehsehel ! Was andor $41 18 @ Lecukenant of Phe
Dapaetraank a@ball: times velevant 3 4a Vais @ction was aching neler

 

Nilweukes Police.

 

- Golor of law westhin Fee w

 
 
 

42 Un$.6.* 1983, and: witha the scape of luis employment watiiin the meaning of “895 ia} wis. Stak
nnd and bo fil apy
9). defendant Timelny A Hauk atthe dimesat dh c. Sones of Searclxe
aching ander Color of law within toe maanis a af 2 10.$.0,°\4 83 end miei te supe of
ise emp ployment. within Yoe meaning of 845 Ate, Was. bts Se

St ld ld ldaigealaanag le

 

Defendant Henschel is being sued beth

 

S$ was Onder 6Hillis

 
 
 

     

A Sergnan —&

  

 

po eS fF isars_ Micheel Antena, —_ hor — and. _Themas_J Slowinski
oes ee ea
_Siuts. Dafendants Antaniak , Maduscha , and Slow euinsike are lacing Sued belle

an there. Ancivistacs| aed of Ficial capes ries,

 

 

| UD, Defondont Wheaton Fe ncrscan Hee Uneare - Sk, Feancis is a hedy Corporate __

 

16 Wheeton Franciscan
Healthcare > St, Francis 3237. S$ .. Ae" | Sarak. Milwaukee , WI S3216 and its. Corporate.
Office. addess is Wheaton Franaisean Healthcare Yoo Wn fiver Hands Paskuny

organized under. and pursuant. fo the lawe of Wisconsin and its address

Glendale , Wi 53212, Ab all bimes relevant 4e Wis achion. Was aching under coler

r2mploy ment aan

 

 

of low _withio Toe meanining of 42 0.5.0. 1963 sind tutta The Scope of the
_ within. Fhe moaning ot 898 No bs. Stets.

 

Case 2:19-cv-01059-WCG. Filed 07/24/19 Page 3 of 41. Document 1

 
 

 

 

 

  

AZ). Defendant Daniel Teska of all dimes to this action , was aching under

     

within the racainind 42 6.0. 1943 as see Vas Scope. af his

@ 34 » ; Chin) e ——
oe PANE. Yo. eis, Grows,

  

 

a Ini wae ideal are atlicial ee g

  

 

13). Unknowe De leactant Emeloy eucr or Pi ys cian Resistan’ Daniel Tes ka who at ail

Be

   

Himes reevene Behe bas sack med color of law withte dae moaning. ar

ee ‘ vee ee aes

 

14), Unknown Defendant officers are curcent and Loe Fareiaciamplaye si, officers . aad ar

 

Supervisors of Yhe Milwaukee Palace Dopari

   

 

acting under olen of Laws wii wiitina Ye rasadiog oF MAU. S400 39 163 4 and ve
af.

   

af onir_aeagla ee ar wet

   

&

Des wa ares bean, Sued ‘bot

  
 
  

Suh L ee € ese! Sap paves

 

 

18), Unknown Defendant Radicts saber kote technician whe ab atitimes relevant tothis |

     
 
 

ne wiae.ds ey ak 42..0.5,0.

 

at witha te
ind im nis ef ficial

 

* 898 Yb

 

 

 

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 4of 41 Document 1
 

 

is (if a person or private corporation) a citizen of W LSCOnSid

_ Ciate, if xnown)

 
 
 

‘and (if a person) resides atGn wlormatian anc palief, all oe ve of the
ar had residedin Milwaukee County when Mie Incident occur ‘eed. (Address, if
and (if the defendant harmed you while doing the defendant’s job)

    

 

worked for Milwau hen Police Depart meet [ wheekon Franciscan Healtn car
S00w $. 21% St, Vand (Employer's s name sand address, if known)

whe he Wal « Syeie Ss . / be ES & , tigi S*, Milwaukee TT S3ule
vwauker el
(If you need to list more defendants, use another piece of paper.)

= Sb) Francis

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
- Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Toe SNe

ed. On Folbruary 21, 2014 ot apo camimaat chy “26 Pra Wiliam & Shaw waste lis

 

 

 

 

 

 

 

 

 

Complaint - 2

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 5of41 Document 1

 

 
 

 
 

the mames of the ——-. . ane *nen ordered

velnele.

 

1), Me, Shrove a asked officers Anteniak and Maduselha why they

 

had Sa him . aut they refused to anguve

 

 
 

20). Mie. Shaw wes made to cuit Phe velicle Of fi cers Anton

 

Juscho oul nim up aeainst Phe velaicle veru
i or

 

 

 

 

 

 

 

 

Complaint — 3

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 6 of 41 Document 1

 

 
 

 

 

24). Howaver., tha Dafein: lant officers Wadnt contackad Hie D parkmant of Carcechivas:
until after Me. Shaw was arrested detained ond Yoo Search of the velbicle occucredt,

 

 

25). Officers Anteniak and Maduseha fren wallec loan +o the veblicle . and ordered the

  
  

comming tue octupants to salt, one began an unconsented search of said velucle,

 

L&) As oa resull , Ms .Parker was

Canshody for havie: _cencealed is her purse, @ de ug ok with 1 Gomer cut ee

Q ntavaing reminants of on unknown, ports ery gulp hee beliewad To be A rein a

Defendant Officers

 

 

20), ALL ant

   

\ nowst te Mr. Shaw . w na!

-juskonet Me. Ho yels for the Fest 4j me, atter

yas picking lho up maraly BO minutes priee te being Stopped by Dat ‘andant Offiears

Michacl Reteniak and Kristeplner Miaduseche.

 

 

 

2@). Ms, Hajek ‘and Me, Shaw were bots transported bo District of Fae

 

Police Department an Sup rake. oollee velneles

WillweeBee Wi)
f :

 

 

La), After beisg. pracessed sind 'boe! ec into_the Stabion , Me. Shaw was aonin searched
with me contraband |

: Asund en him, ae

 

of
2 1c % Oe

 

| inte a elding 2) .

 

 

 

 

10, Shertly ~Mnerenfter , Me, Show was startled quale ly officers, who immediately
nandcul fs . lara and led him +o awed Gell with nedoor and placed lnm: insicle » Miia |
an_officer at the antrance of Ve door +o mainhuin observehon of him

 

 

 

 

 

~ Case 2:19-cv-01059-WCG Filed 07/24/19 Page 7 of 41 Document 1 _
 

 

ne. Milweulkee. Police Department

who's Mame 16 Unanewn wane ratarmed wir Shauitend Whe. Fesniile backseat: La

Sh) Mr. Show was Bren: cps sronchne dlby a Serqgart st

 

Shannon LM yols _ who was arrest no Specifically shater a asc se he Me. Shaw lnadl drugs
: /

Boog _ d ge Eg % Be an al
| -Goneealed inside of ois vecvum ‘ ¥e nimact? and other of freer.

ek

 

32). However ac orching tc ae police. ragarks Shannen lL Hay le Fal soly venorees. Yo officers
oy!

that Me Shaw. cooly: had. placed. drugs. down. his pants wile his niet hans : wiih rie Merrie

 

 

_of putting, anything inte hie rectum or bubtox

 

 

 

 

 

 

 

 

 

33), Atter Mrs Shaw. velemertly denied having any drugs or contraband on a
| Concealed or otherwise ial bimes ; 4ne unknown polis. - Serge ant became vy: ry
—aingey snd _Inastilessitle: MeeSlhaw | er an_intinmidot: pein ta Me. Sha:

_ Skating. “de s yeu wat to do His The & yy oe |

 

L.

34). Net recieving Vee desited response Ine had anticioated » Mie unlsnotn police, Sergeank
at Shood wp on hus teak aad ee i pas ts Winger oat Me. 3 nuit Face sad utatad “Mieke ee

 

 

Seid

). Nic. Show: iss Sein bay icacs hel Antonia and! id Wahl Maduseha
par lding, located Down Town Milsaulece alos
Stabe Street vMalasaelcse vais SRB

 

 

| fo Phe Milwoo Ves Police Adeninishraticn |
| Wknewm ac Phe Fiest Disbeict lecated at 4A West

   

he AS A

We. Rapin’ Me. Sina oss Searched , ence inside. of Mee Police Administration © on

 

 

 

z bby officer Themas J Slowinsks

 

31). Ne contraband. Yad Found on Me Sha ws ot ‘
Case 2:19-cv-01059-WCG Filed 07/24) 9 “Page F of 41 Document 1

 

 

 

 
 

 

58) WS minutes te an ne i te Me Shaw. swias kolkun down’ He. | Velleuay

located at tie Cantera! §

 

 

Mamtanes constant seservation of Mr, Shaw. during His iosident

 

& ealning Seetian by officer. Brisk phar “Va het |

 

 

 

39), Me. Siow was than depesited inte room 520 ae
with OF

FficerMhamas | Slowinski and Sergeant Ti malt

 

eof claaly | ;
fr Mavt, who was sleady present inaid e We rene, | :

 

10). Defendant offs ieee Meise -Maduscha lef b out of the room: after uncuftiog, Pic. Shaw

 

1). Phaanbit Mr. Show. was then immed ‘ately

 
  
  
 

  

Sefendack + officer Thorsen. ae Slowinsker a Hoouw a aplanahon

cee be.

yah

 

Taomas | Slowinski as pEScb> Slavin hice Ma &! haw S. -tlotinag., ha

   
   

 

id ah fy 4 2 hh article of clothing with a haad-held audio. recording, device, Wide

   

ofendant. Sok. Dimatoy, A. Mauf observed. Ap Silence and.chd. net

 

bikerwene, _

 

12). nate

ca Fepeas duced by audio er video recording 4

   

accordance te. Wisconsin State Statues. strip. Search

  

hes Gan nok Be Conducted :

 

Wd. Deer. Thomas | Slousnsk: thea age grassy oh ordered Mr. Shaw bo Lift his

 

Scrotums @ + ee
le inte the hand: held

 
        

| aucie cece: rding devices g

ang $0. , Defendant of ficcr Slouins

 

 

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 9 of 41 Document 1
 

 

 

 

“5) Adgtce Yous : Officer Thomas J Slowinsk: ordarced Me. Sh
and be:

 

m 6yer

 

 

 

shaw ¢ enphinal with. Said arders out of Sane and itimidetion .

 

AD), After dein a So"
—butbox apart :

   

o Defendant « ffieee Slo: vans ki erd wed Mr. Shaw to “Spread bis

 

 

Me). As Mr. Shaw wes omely: ina with the order te. Spread his Sutboe . officer

Tho mas J) Slow ot repeatedly spethag. at Me. Shaw , ordaring him *o_ a

his | oe if Pe © Chac. es Q Ae ee anti! Me, SA Row, ak is 225° fully @

   

   

 

4a), AN while bot Dafcadacn? Officers Thomas J Slowinski and —
2. — Side. eT Lanes S| hl

   
 

Tim Hoy A Mauf tilted their

 
  

 

: edank Off care: Slownnski and seas aut Foot

24 pats Eroe. Spreading _ oat apart , St whieh y c oink
officer S| ec th st waset. geod. enough _, af opel A _

ys Lhoag a at Me. Shaw to bee ac nis buttce Further and fucther .

 

 

 

 

Sy). The PlainhfE Me. Wilham & Shaw was then ordered Fo put his clothing back a
on > while dressin 2, Me Shaw nobiced that infact + tele ek puruentinnee ca
a labilbarade:l by ce

 

Camera inside of room $20 and that Defendant officers hhad <
_@osured he wa itienad ia: full veiw ok. Bae. Sur ul anes, Gamera while “the Strip.

_Searell habturned intoa wisaul body. cavity search was conduc tod on thio.
: ‘ Case 2:19-cv-01059-WOG. Filed 07/24/1 Page 10 of 41 Document 1 PN
gp VG i
——

 

 

   

 
 

 

 

oat

ad and qloserved Yorough ao.

tng Visaully we:

+ was located inside of room 520 at Tec Central | 3

 
   

surveillance Camara
ee @bove Said. “ee Defendant afficers Michasl Aetonia ale, Kustagher Maduscla

= of consent oddi¥ionallyoniether ‘Ao¥enial wk

aking Goction! |

 

 

aime: ote aes &, wits Lou?

 

daz NModcschao ar ony ‘other ara heyees. ok Moe Milvioukes. Folce Deg pavbvicnk had solarvubild: ot |

An

  

Me. Shaw bigs Subatet: +e.

attempted te inter an duvi sake unteasonable Senesiof Searches.
‘ 4 : . . i

 

 

f -\ Rotenialk , Mrrskopher Mad Ana ond 9a . A

me becunex eahiinalls sy sha hs He tt ven. ae Defendant Dapal . Toapschr
Lis atitenen +e 8 conduct a_stap. Search on Mic ok

te

lavwand+the sta ona ke n order”

   
    

 

. bean in Complian ce. yirte Hoo.

 

   

 

 

 
 

29: unclear why Ens) ance. an >i liad known ander reasonably should have. kinawn |
even fF he ad pela eacimmesallen Ac Defendant officurs fe Canduck a ahnp Sea Sea sch
on Nic Shaw.) that p officers < hess Upon lais oral authbrizabion: witout properly al shin
& Written Qutherbpation ast sy. get deprive. Mr.Stiaw of his congttubional — ,
rights.
ie) Upon information and belief , pursuant nt to official go policy, custom 4

  
 

   

 

  

asf William |

  

Shaw: Was Subsects ag toa Wary oa dehuminizing, ‘vil bed. ay Search

 

   

inside of room 520 at the Coot eal Backing Section , id while he woe in follview of o survaillance

Wuoe a . ae tac ge eben ee |
RAS BE cliptthproennmean ky italk Sie pee alee Dheument 1 Strip Search

a

weaand Was s a.wide spread practice utilized Hreadabeive tag Mi lwanles, Police Dep ckmantis Li 3

 

Camera y avhich

  

 

 
 

Sub wun Various cea:

 

nok Liens’ bed. Xo. stag Searches @ad visaul & :

    
   
 
   
    

a of oe. villas Surveltance Gos ae.

 

— he a ave ncn
oT susan fc tet

benched in cece vi! Gnd or tes

bang, Misaully oliserved and. recorde: . Hacoudlh
entra tek, See Vnre
earches, inwinch “Me. Shaws ws
_Districh. Police Stahion to. Yeu: Felice. Relmistration, & ee abcoclanes with F),

policy. y cuastoce. and
5a. M

oreever , even if apprepnats. authorization: Wa ae to. canduct a Strip
Search. on. Me. Shaw | it Was” objectively unreasonable, for 1 Deda ofan len
‘Antonia. Maduacha, aad. Hau Fe_ bebe cone dock Prat ov

| uu! MoriZebion. *o conduct a. as .
f Shri p earch. included anything. loayand. the remaval ot Mr, Shaws cleths. inarder Yo a a
LS nolo. tbody Jout without b semalissiog’ Mais. a tomibies ie, a Gsssaul lee

dog —
ame era ina room, 5.

oat Hae Central. Bisoking
Case 2:19-cv-01059- WCG ‘Filed ‘ovale page: 12 of 4
—Maschion 5 whore Here was known to: boo video Saysipement. present, _@):

 

| designated For. @oove Said |

 

 

usage. ot the Same. of Sanducting. Soid searches inside roam m 820.

 

 
 

 

   

 

—Cbpacially te. fal view ofc cides Aorvedi\ngle ©

  

 
 

 

 

 

 

woi_Mie. Stan weg tet

 

Dy, before tha. “isaul leody Cave. 4 G08 € wits Bee Geet

 

provided waitin a SO ey 2 {@ re. ck Vac \ Slee mb | ‘news. a been & “eh | Woe person |

    

 

 

 

 

tenducting ne Search Cankan! 9 dhe weitten autrors ation hat should | nave: Meera ns
Gwhained Froen ‘Dafac Jant Terrence Gordon a6 requived' by law, |
e € LCs, 2 oe rogeii tT

 

 

 

 

 

 

 

 

Central u ating Gestion where Yne | ——
bes, ebaose. officer Michos! Antoniak had cantactecl Tavrence. lsouin +o oblaia J

 

 

 

authoribation , ard was eaqui rod koinform lim of the \ocetion where the beach was _
+o take lace. and whe was. going bo be Condoctine i+
: w

 

wr. re agreement oedwean. Df o

aveested foc a clr gs olfense: 5 than. ‘ie. Ce cordon) weesld aoe “adrian dor: fae 2

 

 

 

 

 

 

 

-€), On- apts mer 36, 201s f° nealiee Se gee * \Wielliam G Walsh of the Wislusaukes.
Police Department Toternal Mifaucs Division while rvestigating Me Shaw %

Complaint against Deke neko at eific ray unt to ¢ atral Booking *o if pact
room B2O ab Yau. Police Administrative @urldic 5 located doum ouse.
Milweukes Wh... And was ibce “he: haat evil tlamsele! Bak

ned
Case 2:19-cv- 01059. WCG Filed obans’ Page 43 of 41 Document 1
co oe ee BD,

t

 

 

 
 

__ foam § 20 ne longer nisthed .

 

Lt. Mensche| stated racm. 22 previously exisited as oart ok The old
steal Booking atior to Marcia of 2014 , and it was at the time des

as okeip: parc are . wills fe

     

 

 

 

eras or Fe cording wikes init,

Thes , moh Welsh was nate 4a verify Me. Shaws. Complaint regarding tha atrip'search Phat.

 

then turned into a visavl loody Cavity: Senrel in full view of the ideo survertlance Conara inside of

room 520 and Fhe wovestigakion 1 10s lninderecl Heoreof

 

EF). Defendant Te rence (serdon hed nck prowded written suthertzahion as ragsiced lay low and
—hhud only allegedly provided oral authorization to conduct a at rps arch on Me. Shaw ,

 

Qriel: only ena contingency basis Prot wasnk fulfilled, Mr Shaw had not ben arcestecl for aclrug offens .

_(G). Pursuant to nis offienal policy Coy ko mand usage of _aapheitly designating reom.

 

-810_ab the Central tooling Gachon forthe purpasts of Subgechng arractees Yo various degrees

in Full view and or ta She ers .cccot a video Susvellance Camera in Loi Flsyan allotted —

 

—ublization was shut in effect on te date of Feloruary 26°" doit

 

 

: (a), Be or Ground Phe motth of March of Loit room SLO at the Central © aking of re

| Pelice Administration Building was de troy A. Suspiciously anly « ays after Nir. Shaw

 

 

wias Subjected to a SibeiglSuntcle ont Meenas uct @ wisoul ‘body Search in full view of

Q video Surveillance Camera .

 

 

 

 

 

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 14 of 41 Document 1 ~
Cy

~— ~ E w
 

 

 

 

     

20), Asca result af Hae visaul te dy éaview Geer no contraband wes Found

 

 

 

 

 

ob). Miter said aferamantioned search, defendant officers b come Sevari bly desparate , aod soughb!
1 sonnel Warrant foran anal cov iby Searcla, procuring am affidavit, contami ng, del berabe Glee shatenanls
ved erik cally Committed facts in reckl less disregard for the Seat’, thot wins Guthhored Noy |
‘Defe: 4
office : po to beta § Submitted and issued!

reads as follows % _ AFFIDAVIT SUPPORT GF SEARCH WAS

 

wkoffass Mile \ Ante niak and wos nok. raviewec!, by Somesne at Mhe District A sYeeneys a

 

bond eT ae warrant affidaud |”

 

u The AfLiank’ 1s a Police Officer for the Milwaukee Pali . Dapartmant having pee o

% E :
Police Officer with & fe sears todal law enforec ment experience

myelin

 

y
L.. Mae Affiank has recieved soccialized pVege igakt lon of crimes:

 

a
. J
narcotics and the Wiegal distribution ol wmorcedles:

4, The Befiiew® is also Curre nly asaig nash te Fan} aialibor nos Palys ag. Sureau.- Sith Disinid
eae L ud i F e a

 

es

 

mf pment.

paulace Pa lice D

 

BAVA

 

   

“DT am current

2
wae. ~

Parsuant +s pay official dahes.

4

Possession of Leroi jowrta tetewe Yo Deliver im viclehowof Wisconsin S

 

 

 

 

 

 

 

 

 

Mil wee on Thursday

4

  
   
  

» the A€fiank nous Yack ano Vacs:

 

~ v Rao! ; , GB ‘ ; :
of Boe Milwaukee Pal .A@ray ade . Jeoe
é i 4

tion lamps. E activated

 

cherokee, witha “Wl teme para ps
acy lielaks £ Li |
ro

 

Lae .Valiele fa imibiete a traffic sb

 

 

me
e
\

 

 
 

_Nioletien . The velicle Continuad 22 Vnloounch for apes ceRerriek belly af ot Gerry ble lk.
4

: cee . ? «
4 u. pon atopping. toe velmole , FE identified Wilbbom | Shaw CMe asf 201 qa5) as

  

ne deiver of Poe velucla. Also identified in tne velricle was tront 7

 

Heather Parker Gwk oO: n2hiaa2 Dis ‘onc Yne rear passe Niger, One. Shashank a Haye A

‘Garoahal 62). DE asved Siidne, fore Tne velniel e+itle and igurance : Shaw 6: pened -

aie pe and officers. phsarvecd oleh. cligtta Seale in pis re

 

snside of Phe. al aye Cor compartment i .Ffant ees ognimes The Seale. MS: an bem. 7

ee %

 
  

ES

Consistent with the were uring. of marechias ter sales and lor parshas
. &

&

le of Ficers

  

\ oe Un

“L. Aivian! Anows Foot Sanna Q Subsequent Search oF Yne ven

recovered c herein Kab consiehina of 26 hypodermic needles | 2 aluminum

%
J 4
Catto

me.

Lo biulrees : and 19 empty Gerace

‘

   

okers , & oreen fee oP nigue
Cine oaas os taming verananis of Gn unknown powdery

C Suspected herom).. These stems were all in @ Womans nurke : located an

ae he % 2

@ fear vassemacr + tour wourc.

 

_Aebsane Vaewe Yan ceiver, Woilhoss L shaw ec urrently an
me. BR. :

tyler Vet mee.

 

 

 

 

 

 

 

Wayakk shoted this. occurred

al Gur Seasrgency 4 lags ns Rayel Stated She lanews Phat. Shaw 16 0 « rag clomlet

 

ana y iat® Ske. reex Jindlake Avenue area. Hayek stated prior

n é ducted ad a2 transaction of an waknown_

 

 

ro beans
los

 

io. Affiant knows ato L515 amon Exiday BB Feloraary ROI

De wry np Tercenee © ecden of Yae Cily of Nulwaulkkee Police

 

po 4 SS \ @ . Bi Ah
‘d>oobuhehe

 

Depart ent
 

 

 

_Afiieant brows at Ml tebam , of fears abt crap ed @ trig eave. Show refused

a dk

_to comely with officers commaadsS ko burn: ou -taposing hia. Wubteck vegiom

l
_ Show clenched hu: bat vk | hid Eying ii loads}. a
AL-AEfiant hoon * Wiesan . Shaw Fe aaly elated ; “< dont eae < As lon

 

sivsh

Be RAOiA aut pals vee) clon ack eh

Ads Affiant Vnows hed Since 2 Slnaw) cefused 3 te
officers of the Milwaukes Police Dapartes ent have \oee

 

 

   

the does not rams - oy Contralaand rom las _anel _Gaviiy an

 

 

13. Sham indred dollar bills 4 0
twenhy ceiar bills ,_ Lten dollar bill 2 Siv cotinc lni\ls) and Shaw indicated
Vhat fhe iS wot Cures: aly working

ak elsewhere | :
possessed Su0o.00 in US Currency CS one hh

 

 

ws AY Ee ant news Yee ri Acoining a ack e2per. rence that indi: eth she Coe
and | ler s re

 

chase warcotics . will ee in buttoc
asd kh ead ea detection Aram: Ivce officers

 

 

Thro age trav Ane : Sapetience. ne S€ustionS with other. Sapenence lew |
‘eofer: ement officers | Af fiant is Famuiac with 4 e woys anwinieh drug
alfichers and users conduct Yneir unlawlal decade » inch: uy

3 3. Cog : 7 . 2s . Sy ng! ero : : : 3 : :
Methods ef distribution . Yrer whheation of cammunication dewrees
” oT

 

 

 

    

gir oe

 

   

ic use. of Coded Communications He comluct Vheir transactions, the

 

emol pment of Counter Surveillance . Whar use of False or Fichtieus

identities ond Saar ubilbeatian of WAEIOns forms of properly +o store and er

 

_Ganeeal hur contrelled 4: me nies ancl other Fructis of

       
 

$y Based om Affiants draining aad experience A Ffiant Aaews

    

 

_ That individuals invelyec in dr: ca sa Se. frequently conceal narcotics in Holt

F
buttocks and _ anal cavity Le award detect lor Hoy ef Fiaers €

 

Case 2:49-0v-01059-WEG-—-Filed-07/24/19—Page-17-0f 41-—Document:b-——————---—
 

lect Substance nm violatkian

lio, Affi ant belroves that the Search of Welliam L» Show will constitute

 

 

 

 

 

 

 

 

 

 

 

 

 

éwidenc of Hae. Gries at Possession of La Oricrks
at Wiseonsin 32 Aol, al, na Of Alfrdavi’ é
62). Line-S of Pac Abfidavib’ Mev Shaw lad nor committed. any | ffense. nor was Mere
awn offense committed at S000 S'™ 277" Street atthe &™ Disterck Milwaulcee
Polres Depactm ne renderivig Yais Store men * fo Ae |
Me, S¥ aul had not cammitted any traf fie & ee

 

b>). Line -to of the Affidavit |

digital scale that was allegedly y found inside, 6 f Phe vehicle
| faports or itemized evidentio: praparhy, dosumants, rendaring thi abate wen’ false

4). Lane

 

 

 

volabien nov did the valnicte have clefective vegestrabion oe :
ence ofa bblack

pe

eo . wpan information < and ipa job tare iaak. any avid
in ee) Chain of Custody Ls

£

2

-"Vof We Affidavit f ,
include arireal determinative

Officce Michael Antoniale had Failed to i
pages Contain ng. rinanks of

Such ae the alleged drug.— Vit and A eorner cor lbaamies i

. we
Wreon information and welre+ > defendant
information

 

 

—Susposted hevein neat was wnsida of a Wemans i oat ged to
drug lait and possession ot vow

 

 

anneh L Rasela: ato. Aad been arrested for s

 

i

a!
i 2
_ She was the Sole owner’ ‘ok tha purse Conskitisting, deliberate diibranaied for the trail 5

 

 

 

 

 

la
_ 8), Line = 8 of He Affidawtk Falsely Stakes \ditham & Shaw was on probation for

Manufacture [Delievery af € 2 CONG , Plainkilfs name is Cait liam & Shaw.) ask

Willian b Shaw as be ing e eobeked within Khe Search waryan’ and abiicdent

 

 

WADALIMI-O Fy. 4. £ AA rm 4
MZz4h La FPdage Lo Oral DOCUNTEMU L

 
 

 

 

 

Cad. As a means to Steategely dosiave cu ‘David berousslat While simultansolsly
ee Planhkf Me Shaw of his constitutional tights
Dofeandant Of fierce Michael Antonia authorecl the Scorch warrant of fidayet Yaak explodes)

the evitical essembial Facts and Circe

 

229. Surrounding Ye arrest and the en 2Qoing

incident thet Followed

 

 

(®). Defendant Muchact Rakeniak had. Conatruckec Hie seacch warrant affidavil in

12 dak it clearly suggested that Me, Shaw had bean respanaill Lor Hae.

 

 

dros lat oeel Ch corner cut loags ot ie e etad heroin Centaimed ine bog ee
. that was alle ges! fauod during tha search of the velniicla. 5 but: had

 

:
mientionall / faites to.include significant facts Sach as. Woe ide biky ot

Yan owner of Hee purds ,wihot ober contents ie. pers ~enbamec

the arrest and charges of Poe owner of Hho. purse. incurred, and lnar errminal histors
fae

|

gent

 

 

‘

£0), Afar fbaing arcested and ba :
Shannen |. eke be Haye pe £ raudulent imercmeatter Concerning Me. Shaw actions to Defendant:

  

wank cuskady : during the T ner { e26Sing 5

ofbiSik he Failed to. ‘Coborrate wer Fay slineaphiggie:, ipeabarlaeh 2s the information

Phat: WAS QUVEME, yA : Sot ~ _

 

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 19 of 41 Document 1

qa)

 
 

 

Cod, To exvchanae ter afore mentisnect informatian Shannen - Hajele nies immediately

coliosecd From police custod + sand any pending ‘charges Concerning Hae cantraband thak was 0

 

 

 

pre sucotion | Haas, tnd Defendant Officers had brokered a deal with Ha} elk.

 

 

 

Ce). After Shannon L Hay els arrest , Defendant officers: Michael Aotoniak , Aristo gher
t : .

 

glissaince and. Unissown Police Sergeant had lanown. or eeasonably should thave \anowmn That

Ze
Ls BE oo
relialnle and that because She was

. = ‘© ° 4
Hae wkermabhon orevided toy Hoel was Fraudulant Gad ane
. “ Pe :

found +o be in possessianal Contraband Sac would de oe ay engHaing te avoid incarceration

 

end pros 201yFiO0 s

  

we

CF), Plaindt& Ini
white Caveasian female dete of birth 4/12/e2 who were. loot, subsequ nily arrested

cPianc Shannon LL. Be yok $4.8

 

am fF Shaw is eb Bi

 
 

“—

on Felruare 21. daly end althovgla Mr. Shaw did not have contraland an his person at any potat

rs

I —Sentraloaoel that was cootained within her purse toy Daten dant Officer's Michael Ratoniak , and

\Avistoeher vi dus ale & upen arres> 5 Nie. Shaw \roeel been Sul) ah cd +e differentia! bias traabwment

during this incident, befara or after, anc Hayate was found +o be in possession of Felony

Gad was éx lusivels rargaked hy Defendant OF fi ers involved f. c_self serving purposes and oot far tos...

 

 

 

 

 

__ administretien oF } tice.
Case 2:19-cv-01059-WCG Filed 07/24/19 Page 20 of 41 Document 1 >
C20)

 
b). Linear 4 of Hoe. Affidavit ‘ Officer Micheel Antonials

had Failed +e ime
datarminohive intermetion Sucl as Shannon \

 

Harel Wes we, ily serastes, 0 and oak she
Wasa known Centidantial police informan® consti aking _ a reckless disragan ard for tee trutin.

eramekbed Te

 

Furthermore. , tefendan’ Antonials

lhad Failed: bo e Lorvele r +e. any of Yhe. False information

 

 

shim by Haye Ke,

Faak eae ew g

 

 

mere lean af Bay «sBaeenitian relic lola of Teastwartl ayy yon
Hoe: basis Haak ak ne a Lunes ce @ntirce incident’ contraband was never Found on Plaintiul ’:

 

Slnaw's person , Yous rendering the unfounded, whimsical alleqation$ within the aff,

False.

 

lauly

 

 

oD) Reo within Line -% of toe Affidavit”, Te allenes that Shannon LW yok only claimed

Haat Mes Shaw asad his right hand *& place. crags into his pants wt wn ane ef placing,
anytning inte his veetal eaviky Unas Vaere wes no Nex bebuian the allenation and

Mer Shaws rectal eanity : Hae area sounlet +o oe Searched.

8). Line =U ef Me ALfudevit |

 

Me Shaw ae oo

le. any Such. Statement, and. agin :
a avered Fram hic ber bon

_fMo Contraband Wag ever

   

4 Ynis endive ineident,

609), Line -13 of the Affidavit. Me. Shaw

 

ised Dafendant officers Yat he was a Full-hee
Student ab MATC and re save ¢tudent Financial ard.

 

 

 

 

 

 

% 4
“t), Lines [Hl of the Afi dauit. Aro mere conclasicnary Soeculahens andial firmations of -
some J
Suspicions _ cerch Oe witheur any Statements of adequake.
i!

 

 

 

 

wD He ndant Ants

 

P

re

/

 

 

’ hannon  Hayekst.
avatus witaia Fae af fidauie veagedin q Dae. 6eakemaents. bh erovided ead he Gircumsianess

 

    
 

purse, and Yet she was an. ac dive polices: iifermank , who had sama ‘sppa

_of eriminal histere «:

 

 

1) Mloreaver, Shannen Lk Hacks statements lachect the indicia.of relability » Siestantial

—qusshians Sarraundiog War reliolilby | iSuch as iC How Hak had Anowa Mri Show
es eel : . *

2 Fe idenbhy

ae

Ag

—C Wht was Hajele doing on the vebicle td C How or if she keaw how
- Crank cosaing.and herion®) (How did soe lenawan alleged druy deal occured’ 2
| C when Mr Shaw al edly placed drugs showin nis paris clic he gut tnemin tnis Fronk pockets.
or back $C was ne alleged lags

wo = & Le é .
bes. meduim size . of @ aubslomiantial amount \ >.

 

 

   
 
 

  

ck Cocaine ancl herion ,amalllike |

 

 

 

 

13). Doth the af fidawt and The search warrant contains aname of an unknown
parson Couituisen . Shaw) & times and atno paint of time, during Anis. iasident did on
i Plast istlian Slow provide Defendant officers with anyatiner name, andi
Mr: Shaw he i groviiad officers Antoniak and Maduseha with a phots ochoal ident fisabion sore,

 

 

 

7M), After the strip search Phat Jracnad inte a visaul body Cavity Searels Plain EE

 

William © Shaw was bean S ported Krora Hoe. Folica Pdministration Guildiag to A uyere

_Yainar Medical Cent! e ocatad od M5. NOE 6T Milwaukee, WI) 58053 lo, Oafendact’

 

OF ficces Michsal Ratunrals and: enstoplice Maduscha on 2la8lia

 

15), Plaintiff Slaw was Faken Through tea om rgency entrance straight *: and _
—bdmittad ‘bs a patients room . .

 

 

Cage 2:49-cv- 01050 WEG Filed 07/24/19--Page 22 of 44 Document 4

(a2)
 

 

 

 

Ue). Me. Savt was hand cuffed Fo Une Mech aed booth Ocfandand officers Antoniak. |

 

and Meduscina romaimed present inside of the room with Me. Shaw:

 

    

ober E Lngsen antered Me, Shaws room

: s
state bp a
22 Eee

  

TD. Physician Assishank Chris:

a g sarmang. ais to cahoat wsas ¢ oe ng en .te Datendant OFF

    

 

 

 

—Sirwgs veh lis ree Ur. 8 hes

 

. informed PA Che stophe er Eling gen hat Me, Shaw had hid
thet he Cea Emini. necelecdd +: parks crm 4 rectal

 

: Saviky Search on Me, Sine

 

 

 

natecher «_E Mingse wo Fhen left aut he rae, stating lhe toould febaur

 

oe ¢

So), CA Ellie joe Katuenad and handed Me. Slaw @- consent to treat form

  

 

bac rk pucsted Mie. haw + 7 aan 7

 

 

 

  

inact poctonsant formes PR ches stopher. Ellingson ey
ofhous Antes kand Maduscha Hat he CEM easen

ceo AD = Ssearcin wa vnout We Sinaw: & sen¥

 

 

 

g2). Defendant officers became. oy Michael Antoniak Yen bold

 

Pp Elling en be “sing inde Wrattwiayy 7

 

 

2). Bot PA Glanistopher EMingsen and

ngtated and wade mubbe a_att: emers +o | AS T Seance
Case 2:19-cv-01059-WCG Fi ed 07/24/19 Page 23 of 41 Document 1.

  

 

  

Officer Michac!l Anteniak went sa! “
eed whee They arene. back inte ¥he room , Elling Qn
Wie. Shaw To San the

 

CHS)

 

ayy

1
 

_ %

 

canseark *o treat pore

Hook he ead |

a

4 explaining bo PA Ranges

 

ac ant | vom letked toy.’ Jefendant officers

 

 

ee

deard Far wis life and Brot the officer's sain

we

plant 4 Peas 6. See Bekee OR Teer 2Qesr ISIS e46G te. furtoer ee, LES eG

eek

 

 

%
Q

Ihe has maintained Pret he ded not have

   

awl Baoan fe tey ane feques re
ee .

  

 

 

 

 

 

 
 

ant officers Weep aggressively mMsishmna

4 pert: rm. The oy Sey ry dcarch on Me. Sha

Haey had On Warrant : A EMinase We aaa

Hat’ he wealdat ale 1

 

 

26). After leaving with te Search warcank and aibached affidavit | PA Ellinasen

 

a Seo Aa uit Oe, Coogan , wasks management, +na. house Supecuisary aod Youn ¥o Randle whe
after apeabias to. Haare Jawayer: Shoted. Yhot You Score ah areast 16 nok Yau. Sereack pa agiuor Ko

hansssacy, to do a rectal search anginat Yoo, foticnts: will, after reviwing the warrant

ad aklacheal affidavit

 

 

 

Ji Tatare ¢ hnristeghar E Uingsen: provided nis sameintormahen to Defendant Officers.
Machael Antonialk aad Wei ropher Maduacha , wo inturn _ told PA Eine
— despite he infermatian. fancerning. The, daSslomsea he Sgearcly Warrant a ee

   

 

   

were,  Qping. to Transp: rk Mr.Show. te another. heserta Thus . of frcers Aotoniald

and Maduscha was.explicitly made aware. oat the search was. inseffic want, and

2S Could not be used to effectuate: AMec veoral ‘euacch a qainst Mir. Shows. eC ae
oo Case 2:19-cv-01059-WCG Filed 07/24/19 rage ¢ 22 y 41 Document 1 .
__priorte malsing, Mair. collect ya.decision to Trans pork Wie. Slaw to another

 
 

 

  
 

 

BI), Ensles Jof seeking te correct Hoe deficiency, ot Me henecly’ wartant aod attached
serene lets tine and Redress 36 Fficars Antonia ~ Madushaland 2
Aovirsapers ors decided + “Wespitat ¢ Sb ee ‘ Gindino ache g pital thot. Wouldnt cankes* Hae L
Wohelb yak Hoe dude wars rat, land wold do Hheie (Meds): thidding. waiVaout re saard o al Mies! Shaws rights ai :
dgainst his with’ at atl

aren rantiscan Healin care oy. Francis located ak 3237 5S, Wo St Milwe

     

 

 

   

 

and Haut Ino vapita al was

   

 

2). Mo Show was + ransparted 4 to St. Francis Vos sprial by Doftadant officars Antonials and Wladusch

 

and was ractevact at tne Emargency entrance and Faken toa patient veom
24). Mr.Shiw wae Heom andeuSGed te Hae, load and both. Defendant Officers Michael Antoniak
‘anid Mristoplar Ma: fuseha | ak ne traces: mais — ant clearvati tion of Me, Shaw

   

had remained inaice.

 

 

90), Physician Resi tank Daniel Tesha thon enters Me room, Jmmadiately,inqpising, ete | i
_what wasaaingcon +s loth officers , inwhich Michael Antonia responded ay stabing

 
  

Hoot Pr, Sow lad deass concealed in his veces, and Yoot he wank ed Te
to oarform a rectal caviky eaten an Me, Show . and that he hed a iqned Search Warrant, |

 

 

  
  

aD, PA Denial Teska lneefly inspected ¥ he Search: Warrant , and Yhan asked Me. Show
sign & Consent % ‘reat form | $0 thot he could Oe forme Toe oxecedure of
PA Teska Shot he

didat ‘ha int ang eins S , and Vnok he lad « er w 3 _Searcived: Moot cena

ancl Ve + en police. Vtg are. be: 7} ag to glant : Le

_ Fae rectal ee iby Searcy . Ne. Shaw responded oy anko rein:

 

  

  

 

  

a8 ol e

 

 

42), Defendant’ PR Daniel Tesko then stated te Me. Shaw that bh
bo: we anything te he (Shaw) lidntt ave noty mg am lnm ; ahd te yosk. Sign: the condent

fori $0: wa could yust oct Haig over with. Officer Michael Rinks mak
Case 2:19-cv-01059-WCG Filed 07/24/19 Page 25 of 41 Document 1

 

   

 

 
 

_ “angerilly, shouted Haak: he. was Hacougl. Mashing tenes canal Hot Me, Siow didnt Ihave: ‘amu wigh ts

 

_ Defendant’ Mi dents Ants ig4 | went om + Mhreatens.— Were. gping. to. opt: Thedrags: ON woop

: 9. ante. a

 

 

2.1 Defendants PA Daniel Taleo. and. hp Mad: sch ilar nth fia

 

  

a4). Offi vine Michoel Antoniala se eledee Me eal bee Sle
peaan pile piace iota to Yneir hands , and as Antoniak aad Madusche starhed
Wal al Me. Shaw, loth Defendant officers were. te ara
__ at Mr. Show .¢ sorneimolala. witiq-overwialmine n inky
one of Hoo. officars alse leagon reaching teward aif ub utility belt aa Fiactlning Soe. Go
___ Weapon: further anki midating Me. Shaw. sek seh anda: ncaking. ee wauld
po lo & willing ko mork ally, naren. bisa sf 0: nocd ba.
25). Av Ans Same time Defendant PA Daniel Teskea told Mr. Shaw.

. ci co wear. Mes. Shaw ak — wah en

  

   

     

auaing f Mr. Show bo. bes

 

 

   

Sisroly ke pal down

 

 

a 2 oe Damel Teska ne ag csstvelij shatad to Me Seow co ag

__ woul gait em down! foe Ante. an ah dae oman,

 

 

 

 

a llkbouar, iL very Ryka .

 

a1). ea Veske nen. sync ia panks
wnto Mer. Shaws rectum , wllnoul a: apenacy curtain and while Hou patients. Seare

 

“insured: his: Finoars a

-daor. ASIQS- “ > wT him tea. — ballasy ot Ya (otirnant. humiliabins Sear

 

a 18). e LainkitE Whilhan ® Show Heen apeiled out i inpan 2 and Grated Wat. Je was bn
cS. Michael Bntonilale: anc Aris eee E Viecuécing

   

_and that this wasnt. night _ 5 Dafendact office

- began, Jaughing. \ooisterousl, at Mec. Shaws expense. Suter. dlegrads pad lnamaliaking .
Case 2:19-cv-01059-WCG Filed 07/24/19 Page 26 of 41 Dogument 1

lien. cand drawing pulelic. Spectators. Yo Ye door. walnite Wir Shows intiman’ areas ¥ iad. Saposes.

 

 
 

 

9a). Dafandant On Densl Teska had conducted the rectal search without
Mr. Shaws consent against his will, aod. adoment refusals. while hawas hand-euSfed_
_*o Paw wed

   

    
  
 

eriniide of hie

 

 

eFencdant Officers Machec! Antonia |:
Shaw’, Oo

“lesbo Madusia to cana arn ortensive Search Iby means of x=raying M

 

 

ilk seeesaapet Pte hc soe Malbacesgatne pepsin oot Gr janine Ht

 

 
 
 
 
 

LOZ). WreShow: wa: sroyed ties lay junlenouin defendant. Radiologist on % Are
_withouk Mr. Shaw: & Genser? , and Se Was ae ee of avidence.
Me. Shaw sunattaseinayl ingesting druas ae

area Was doubly ¢xposed. Sor soanken 4c perisc

 

4 eed. | Unknown Badislogist die: the Gieetech. hadfaled t Yo prowis ee. ir. Dhow woth a. protective _ =

   

— vilhile. tne = = 5 wilnish 16. a meted. Boat is ste 3 Standard er Coduee

i! Sxposure of radiation ducing stay.

 

 

was

 

124%). As arasult no contraband was found on Mc. Shaws pursans dor inside of

nage e lvic area.

  

 

 

fendants: Michael An venta. Moisbapher. Maduscha. and: Daniel Testa
Mere al ANE at Yee nagaubiwa. cosults of Ho = which ne. Forage

whedics were founds : a fk gh NAS

 

 

- Case 2: i9-¢ -CV- 01059- WCG “Filed o7/2alia Page 27 of 41 “Document 1

 

 
 

ee) ., Subse pantly Mite Saw Was Franspor sd parla ba ¥ne

_Peliee Srakici sila FEicers: Michact fa! roms Ma aed 4 eiskepher Maduselna. , he contraband

 

SB

_vias ever found on Mi Sinaws. - person. 4 bebsid: Menohiawt. wastaken wack inks Vee Di: stris’ .

  
 

t
he wasien: race tee walk soside-of Pas a alien welnicie: wart Officer Miadusclaa for about’ SO minules

 

&. Astonia went tego Fix andalter the Peres faporls ; pet Miaduseha
_197). Theougle- aut thi entice, incident Me Show had enaintern & Wok he didnt have

any contraband on his pees of and or incvis | ktox and er vaside his rectal cauily

 

 

108). Me, Show wore never charged'or cdavicted with anw drum related crime or cthertwise .

 

109). Me. Shaw had v mained in custody for nearly (10 days Far @ Sanction from his

TEES

pr obation officer ,

 

 

 

LN Si wa Mais imfidane

 

141), On September 30, 2015 Police Sergeant Willian C. Walsh of Ane

__Lwuternmal Affairs Division went to Central Boolking ¥e inspect room 5206,

. Sgt. Walsh was informed by. Police Luecutenant Phil Henschel ef Yhae Milwankee
Police Depa bmen Yhok room 520 did mot exist

 

 

__L+. Benselne! wert onto Stale room S20 previously. existed as park Soe
of the old Cent sor to March of Dol, and it wes at

he Fime_desiqnated Qs A. Ghenp Sea hh area , wit no cameras or
wn acardiag devices init,

 

   

Thas , no ceocuments ov verifiable. pret was -provisesd MPD. te cis Sprove

Me, Shaws axlNagertia to Bre MPD Leternal Affairs Bivisiss

 

 

 

(38)—

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 28 of 41 Document 1

 
 

 

Ww), Woon information and Baliet . _Defe caret ieohenenl, Pll Renstlne! nad keouw sr

   
  
 
   

qirees
ak ¢ rat Searches: im fou. Jyset ond erin. Mon presence. of & Mideo § Surveitlange cam era, |

rstionecl alseat-it: ioe tetaenet Affairs Police oT William ©. WwW lalsin :

Hout ireom _ .

ee sion of You woom im order ka a ic.

wirang, daing by the MPD. . Thus Lt. Hanselsel’ debra ida Taborn aac
Affairs Lnveshigatic Ss an es “

 

 

 

Sineawt darsanrkun iy ¥ wget a \ettac from Tatarnal afer | Staking Tack
ES eondu 4 head loeen fou d Wily

   

 

 

114). Me. Shaw alse filed a¢ me laink with the © Wisconsin 4 ae et Saf. by
_and Professional § ¥ 18 5). cenit ais conduct at PA Daniel Teska, and other
ecieal graft. ; notifying them of the anhire inead ‘

   

 

 

 

us) LAs a result Defendant PA Daniel Teska was contacked toy the Wisi 10 Department. ene

—ok Saket and Professional Services as walla ee ties Gf the ¢ plas +, and made te
respond +o the abave complet ch, raiahich FA Teska caliber: abely. foie a
Falsfiad.‘statemink that inaceucately weflected what c carted QP ine
Saint Francis. ospits tal @ontarnt ng. ‘eis clecec ¥ tnvelvement and acts ng
in This incident .

Th ia& Tes

@
6 4

a nad peawiclid £5 lee intermedion to Ane investiqe*or. te der Se ECR,

  

 

 

ed Oy Saal fn impacdad Yee saves Saat ee
‘8 eS E a

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 29 of 41 Document 1

 

(29)
 

 

We). Mir. Shaw eventually recieved a letter from tha Wisconsin Department of Sefedsy
S onal Services tat no misconduct hod lbean found with Phe Defendants.

 

 

 

wt). As a result of the iMegal searches perpabrathd and allowed by. hese

 

 

Defendant Officces . Physician Assistant, Radiologist or X-fay Technician, Mri Slavia
_taparienzed ¢ nysical pain, cmehanal. distress, humilretion and brauma._

. . : : |
Wount T-420.8.C. 1985
‘Duc Pracess

 

Terrence Gordon , and oMner Un'keouin Milwaulsee Police Department Emeleyses and Officers)

    
  

 

PS ee ee Oo seve

 

118), Each Paragraph of 4 is Complaint is incarparatad as if Fully stated hece Ao.

 

19), Ais dascedload More. Fully alosive, Defendants. dentect Plainkiff-dus. process ond eqgal protechon laws
| in thot Hooy engaged in arbitrary qovernmentackans. and-dmmissions nat deprived
—him of his hberty violated his mgintta boty wntegrity and! was so. malfessant as to a

Shock the Conscience.

 

ANS). The: miscend wet described in his Count was undertaken with malice , aa
wo ll fol ness, and reckless indifference to the rights of others , and was

objectively uanraasonalble os

 

+20). The misconduct deseribed in this Count was undertaken by Dele acdant

within the Scope of their amploument anc under color of law such that —
Case 2:19-cv-01059-W€G = filed 07/24/19 Page 30 of 41. Document 1

 
 

 
 

 

 

 

 

ie uw, Asa Fé yl oF ne ws éonduc Se

£ we ro b. we : ee & e% ae at ite ay
ge ee I Sa

  

 

a"

Ze z ae Ss & Ce eh
— Wount L142 9.5.0, 88

Feuria Amundenent

 

 

 

Aa. Each Paras

 
 
   
 
  

V28), As desersb
a lantsffs i th Ame:

 

 

   

Te oo = e Soar

  
   
 

area int vasa bcp Caviby 5‘ . ee rine: . Aaa nee
Area ordering hut oe sa

Saretums aad_ pone » ane we ovet

   

 

S while \oaing: 20 Fut pieusn$ a videot Surweil ae

ati. tas. Anus. was ally eee

  

vee

 

Sareea. while. boeing a — observed ae

 

 

 

 

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 31 of 41 “Document 1 )
3h,

 
 

125). The misconduct cdeascrioad in Yas Count was ol gucds velu Unreasonan
j

oS
exe
s

 

 

undertaken Intentional! 1 ia wittfal rediff ference. bo Plainiitfs Canatieu
-

 

Adee). The raisconduck described in This Counk was undectaken with malic

willfulness , and veekless indifference ko Yhe rie ais ot others .

   

 

lad. Tho misconduct dascrilecchinvnis Coun’ was undertaken toy Defenders within Ye oo
wee color of law Such that Snare -Sriployer., oF

of their melo rent anck tend nd
___Wilwaulkee is liable fe Bheie actions

 
  

 

 

 

 

 

 

 

 

Count ITI-42.0.5.0, 1482
Fourth Amandmest
Cpa sinsts Dame Te ea Unlenown Batalgtt ori ‘BA: Ro

|__ Kristopher Maduscha )

429), Each Paragraph of this.

 

 

Yech, Michae) Antena

 

 

&

rertesh fully Iherein

   

omplain’. 13 incorporates :

 

eo 130). As described in the preceding paragraghs., the. Dufendant. Officers | y Physician ao
Resistant and Rochelagishor Ke Rayhic violated Plaintiffs Fouctin. Amendment might

rel
| Fo be Fre From unressonasie Searclaes

   
   

and $tizure

 

 

 

i) Ws described in te pr eedins s-paeageaghs, tne Defendant Officers,
| Pasi vian Assistank , and Radia lagistenek? foyTech. violaitect: “Plaink €fs Fourth Rmenclmont _

[-Highrie aitinat yostificoction: ad: wuithout rolnalble cause and conducted a on Mlegal sence: aa
Case 2:19-cv-01059- WCG} Filed 07/24/19 Page 32 of 41 Document 1
: (32)

 
 

 

 

   
 
 

  

“ "ay be 8
af lass body

 

af nis vectue win

4 fo * oy Cee. + Fings 2% ies

 

pabiontsroo Fash ; opan and enpasing 'n

 

the \numitiating, search acd then Ket

 

 

   

. bok ee A bo eee
132.) The wiiscanaucs gesevibers in Qu “ tal Ce eck wea

 

 

anderlaken unteatisnalla with willfal indifference +o oleink: fs Constitutional wielts 5
J

} — r

 

154). The miseonduct deserved s this Count was underbalon

and reckless indificrence bo the ¥igiat ts of others,

 

 

 

 

194), The miséoncluct deceribed in this Count was undertake ‘by Defendents within |
Haar amp loure enka Suen Maat i

  
 

 

Grviploues. Giky at
ee

 

4 l

Milusaukee: Wheaten Franciscan H: walthicare - Sty Feancis:is. Mall Far Hneie a asic

135). Asaresult of tnyustified and uoroaso:
ieomess Bamielepiet Aches ‘Te
ehiekress

 

 

 

chy Plawbtt nos suffered inyuries -inels nding @enatimonl

 

8

Count Tv-42u 5.0. “1983

a eo = False. Arrest

qr
\ Pe

——

Michael Antanial and _ a isto pls e Madusche )

 

ae). Lach eget Pais Complaint \g_incev pars ted ag if mally, Aheled Aneetin

a1). As clesoribed ahove, Defendant Officers t

 

 

Plorif’ witheut justification ancl Wwittyouw ex:
e

 

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 33 of 41 Document 1 — :
. Co ae _ a (33)
 

 

138). The miscanduct desoribed inthis Const was undertaken

 

Defendants within

  

fest *

he Scapa of Voeir employment onc under Color ef low Such nor Their employer 9

 

£ Ge! cape e’ ‘ org dha ee ep ads miac
Lobes Cob Piel Wise ee « fb Or “Agi Ao TE OAS

 

 

oa =e : . ; . Lbs ehcsee
Plaintiff hos suffered mjunes; including @motional dishvess.

#

 

 

     

bv-42 U.S... 14)
-Fasluce be Enterven
C Against 7 Michael Antonian, eisko phar Madusela . and other Unknoun MPD Feoplay LS

iS

  
 

 

 

|

i

intl). As described more fully @bove , One or enore. GF Me Delencdan’s had @ reasonable

 

 

Opporhuntiy Fe _prevent Yne violation of Plaintiffs canstitotional via’

 

‘ : . 2 2 eg 5 aa
above ‘nad ne or Sse owoelined . Bul failed Yo de sa.

 

wd, The misconduct’ deserload in this Count wes andertaken with malice, willfulness

af yee et»

    

 

 

      
 

; aa
BO: one ct BE Se. Stn
Cea of Leelee

eo . .
Far deiv actions »

 

 

misconduct ceseribed im Aims Count, Vlamitf ¥

 

_Suifered damages ». inclucdina i" > net limited To @mow neal Sistreass aad anguish.
Cage 2:19-cv-010593WCG Filed 07/24/19 Page 34 of 41 Document 1 3

; cad)
 

 

 

 

_ Count VE WUE U.S.C. 11968

 

 

   
   
    
  
 
 

' Reain: " sh? Micha acl Peoria . Perisher Thomas | Slewinasiay >
Timothy & Hout and thor Uolsooun MPD E me

148), Each Paragrac

Se,

and Officers and Terrence Cserdon?

ag. me a fully Sie thetecs he ee. Le Bh :

 

 

 

 

 

ack ‘wtp s oa :

 

(4B), The miscenduet described i i kolen wiiecabines os .

_willfulness , aad veekless indi f & rence 4p tee rights of otmers

 

 

 

 

 

 

 

 

ago), As @ direct nc Proximate resull oF Bee iplicik rier greement. vefecen

 

above» Snssacnia tts Sbfap sents ch and visaul leody Cavity Search of Mv. Shaw, » Plaintiff
eights - Were Viblated and he suffered injuries , including 3 lout not limiked +e ie

 

_ @

emotional distress , as desevibed above, _

 

 

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 35 of 41 Document 1

35)

 

 
 

Count VILT- YRS. 6. “198%
Suporvi Liabilit
per isoray 52 ak }

 

 

 

 

 

_151), Each Paragraph of this Complaint iS INSS pore tec SF Pally g

 

 

152), As deseriloas moro, Fully above. , Detendants: Edward Flynn, ond Terrence Grerden ,
Knew or reasonably, Should have Known Yhat D efendacts Timsthy A Mau Au

Nichocl Antonia , Aer stoph c Maduscha .Themas J Slowinski would violate citizens

 

riahts in one oF where oF Yoo ways deser nee Gee

, and or Knew of & tasanaoly

  
  
 

lsnowsn @aust of fy ears @ngaging in ire

—_—

  

 

 

bie toh anv te ot aearchés. 5 and. ou, coy searches in Full view and or in

Roe presence ef a v vadeo. Surver Nance Camera, aahe Degen ined | elservecl anck

 

recerded Prog ene bane , inside ef coom B20 ab Wc Central &

De aking Sechien
of the Police Ad for said

   

ministrabien Bui Ining nat wens Spacificall.s dosignada a

3), AS a result ot ¥ne misconduct) el. voed in Luis Count, Plainif? has suffered
— damages including but not Hmited _¥s emehonal distress and anauish.

 

 

 

 

 

 

 

 

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 36 of 41 Document 1 ’
C36
 

¢ aunt VITI- 42-0.6.C. "1983
Municte: Lhebilit
and pa ‘suank te. Mienell -v Dept of Sesial Serviess Yaw «s.5

@58,. 985.022. Zeta 56 i. Ed. ad Gi Ciqie)

 

 

 
   

£ fully Stated Inorein.

 

> Sustsms, aad usages wera th 05% oF
ee Cashing Yorn = ~eankionsh make Moncibive. decisienmaker and |.

poheymaker Chief Eclwiacd Fly Tee ‘ko: tna, Milietankee Pol al a gs Te

Caused the PlaintlS Me, Saws deprization of 2onstituhens Light

 

15a), Tha em nduc’ descr beck in This Coun? was undertaken with malice
aed wvockless sndif ference, bs Ye nghts of other:

 

     

 

 

is), Asc a result i Eaunjush fie iach ancl: Sr rth a

imuinttee of suloyes sti a9 arrest $4 aS z 1uS6

 
 
 

limited + strip searches, and visaul bod y &

presence af o video surveillance Camera , while bb

a Helly observed and :
wecordad My ough the Same, inside of room $20 of Ane Canteal

ak tne Police Admistration Bui lion, thet. Was. Specifically designated Siecsaid |

 

 

king 5: echon. ee

 

 

 

Searches and wes a wide- Spracs é L prashics o. Phat was Sommen! Epubiibed: Yhraugin -oul
Vow Milwaukee Polree © Pe rfeacet by rks aig, ¥ 2s and officers * 2 was Tne

a hane An my

‘ b

moving force uries mncureed and Suffered oy Mr. Shaw imcludimna
“ :

&2mortianal distress . - a
Case 2:19-cv-01059-WCG Filed 07/24/19 Page 3/7 of 41 Document 1 1)

 

 

 
Count LK - WL U1S.0. 148% :

Conspiracy

Mtg inst, Maclnoe! Actonale_.t4c wstapher. Maduscha. “Dani VTeska, nck other Unknown

___. Millwaulsee Police Ne packment. Emmplc Se anal Officer: )

da sf fully stated herein

18 Comel ink 16 inGcergorat

 

158). Each: Paragraph of

   

9

fe oe
e Plainwft y+ nl & se nstirutional viol eS.

 
   

 

> kt 2 depr a

 

 

ves). Tin furtnevance of the Conspirany _ each of the Co=Conspir Fears Committed overt
acts and Was an otneriise willfo participant ie alein4 cactivity

 

 

a its malice, willfulaess

   

 

jon), This miseenduc
anol rechless indifference to tho wights ar others,

 

 

 

 

 

 

yoo), The mises et dasevibed in this Coun’ was cncértalaen lou Datendands within
. é
we re . os PY am ‘ ‘
th Seopa oF Yacie em wren and under Color ot law Suen thet Yai amploviors

%

= 2S we
air aerions

 

City of Milwaokee 5 is liable for

 

 

 

yw), As aq divect ancl proximate vesult oF tha tlhalt ort rag ye amen veterens oh
abave . > Sencerning, Hau recral cavity geareh of Mer Slrow., Plainbif fs a Were.

 

we

ba cnat lisniked Le

 

, —wiolated alnd he. eufBeredt seb Sy includins Ba
distress , a8 deserilood aloove. |

 

 

 

- Case 2:19-cv-01059-WCG Filed 07/24/19 Page 38 of 41 Document 1 ( )
33
 

 

Count} ~42 5.0. “yaas

Lidemniticetioan

 

 

 

 

 

Ww), Each Pare grapino € denis C Lomplaint 1% incorporated ao rk fully grated herein

 

   

tovt Judgment for Jamoget for which emeleyacs ace lelole

4 pe he
Uocir employment Qerivivies #

 

Met). The Detendant Officers are or ware. Wiilweolaee Pelies |

 

 

 

Dap _ wie acted within Vine.

 

 

ait uriplospens at in Come ine Vs
miscanduct deserilbedd Karein,

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 39o0f41 Documentl
 

 

C. JURISDICTION

 

Tam suing for a violation of federal law under 28 U.S.C. § 1331.

Vanue is proper under B&B UWiSeG. *IBatCey
OR

[] Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D, RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to

stop doing something.

 

 

Edwacd Tiyan + Terrance Grarcon , Michael Antonial . Ye stooher Madascna ,

nski, Unknown Milwaukee, PolicoDepartment

 

lovees and officers , Wheaton Francisican Healla care ~ Sb. Francis ,

 

 

 

 

 

 

 

 

Complaint — 4

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 40 of 41 Document 1 \ 4c)

 
 

 

E. JURY DEMAND

I want a jury to hear my case.

[ ]-No

 

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this_1Q ” day of wus 201%

Respectfully Submitted,

we

  

ie

Sighature of Plaintiff

20 10a LIS
Plaintiff’s Prisoner ID Number

 

qua nw Vi Se,

Milwavkee , hhh 552.3%
(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

 

I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

 

Complaint —5

Case 2:19-cv-01059-WCG Filed 07/24/19 Page 41 of 41 Document 1

 
